                IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF SOUTH CAROLINA

 Yolanda Ladetta Bryant,                )     C/A No.: 1:18-1782-BHH-SVH
                                        )
                   Plaintiff,           )
                                        )
       vs.
                                        )
                                                          ORDER
                                        )
 Commissioner of Social Security
                                        )
 Administration,
                                        )
                                        )
                   Defendant.
                                        )

      This matter comes before the court on a review of the docket in this

case, which reveals that Plaintiff has failed to timely file her brief.

Defendant filed an answer and the administrative record of the underlying

proceedings on February 21, 2019. [ECF Nos. 13, 14]. Pursuant to Local Civ.

Rule 83VII.04 (D.S.C.), Plaintiff’s brief was originally due on March 25, 2019,

but the undersigned granted Plaintiff an extension, which made her brief due

by April 24, 2019. [ECF No. 16]. Plaintiff has not yet filed a brief in this

matter. As such, it appears to the court that Plaintiff wishes to abandon this

action. Therefore, Plaintiff is directed to file a brief by April 29, 2019, and is

warned that failure to file the brief by the revised final deadline may result

in the case being recommended for dismissal with prejudice for failure to

prosecute.
     IT IS SO ORDERED.



April 25, 2019                 Shiva V. Hodges
Columbia, South Carolina       United States Magistrate Judge




                           2
